 In the Matter of ALTECLANSING CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, IN BEHALF OFLODGE311Case No. 01-R-3105.-Decided April 12,1946Messrs. G. L. Carringtonand A. A.Ward,of Hollywood, Calif., forthe Company.Messrs. E. R. WhiteandDale 0. Reed,of Los Angeles, Calif., for theIAM.Mr. Zeal Fairbanks,of Hollywood, Calif., for the IATSE (AFL).Mr. John H. Wood, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists, in behalf of Lodge 311, herein called the IAM, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Altec Lansing Corporation, of Hollywood, Califor=nia, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeH. O'Brien, Trial Examiner.The hearing was held at Los Angeles,California, on January 9, 1946.The Company, the IAM, and theInternational Sound Technicians, Local 695, of the International Al-liance of Theatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada (AFL), herein called theIATSE, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the folowing :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYAltec Lansing Corporation is a Delaware corporation with its mainoffice at Hollywood, California. It operates a factory and separate67 N. L.R. B., No. 42.314 ALTEC LANSING CORPORATION315assembly plant at Los Angeles, California, where it manufacturestheatre loud-speakers and other sound producing equipment.Duringthe 10 months ending October 31, 1945, it produced and sold productsvalued at approximately $800,000, of which 85 percent was shippedoutside the State of California.During the same period the Companypurchased for use at its factory raw materials valued at approximately$280,000, of which 50 percent was imported from outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternational Association of Machinists, in behalf of Lodge 311,is a labor organization admitting to membership employees of theCompany.International Sound Technicians, Local 695, of the Interna-tionalAlliance of Stage Employees and Moving Picture MachineOperators of the United States and Canada is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn October 25, 1945, the IAM informed the Company that it repre-sented a majority of the Company's employees and requested a bar-gaining conference.The Company replied that it had a contract withthe IATSE which precluded recognition of the IAM.On October 26,1945, the IAM filed its petition herein.On November 27, 1942, theCompany and the IATSE entered into their first agred,,,ent coveringthe Company's production and maintenance employees whom the IAMnow seeks to represent.Article I (b) of this agreement provides :The term of this agreement shall be for a period of seven (7)years from the date hereof, subject, however, to the right of eitherparty to terminate the agreement in all respects on any anniver-sary date of the agreement by service of written notice of termina-tion upon the other not less than thirty (30) days prior to any suchanniversary date.Either party may open negotiations to securemodification of the terms by like written notice to the other.Thisagreement may be amended or added to at any time with the writ-ten consent of both parties hereto.With the exception of certain amendments and additions executed onSeptember 29, 1943 and January 15, 1945, which did not affect theterm of the 1942 contract, the agreement of the parties has continuedwithout change.The IATSE now claims that the foregoing contractconstitutes a bar to the instant proceedings. 316DECISIONS OF NATIONALLABOR RELATIONS BOARDAssuming,as IATSE contends, that the 1942 contractis effectivefor a singleterm of 7 years,it is clearthat such contractcannot operateas a bar to a presentdeterminationof representatives.'Moreover, weinterpret the duration clause set forth aboveas providing for annualagreementsto beautomaticallyrenewed from year to year during the7-year period, provided neither party gives notice of termination 30days prior to any anniversary date. Inasmuch as the IAM notifiedthe Company of its representation claim and filed its petition hereinmore than 30 days prior to the anniversary date of the contract, wefind that it does not operate to bar the present proceedings.2A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the International Association of Machinists, inbehalf of Lodge 311, represents a substantial number of employees inthe unit hereinafter found to be appropriate.3We find that a questionaffecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all pro-duction andmaintenanceemployees of the Company at its Los Angelesplants, including guards,4 working foremen, and leadmen,5 but exclud-ing office and clerical employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.' In theMatter of The A. S.AbellCompany,62 N. L. R. B.1414;ef.Matter of Cellu-plaatto Corporation,60 N. L. R. B. 172; andMatter of Uxbridge Worsted Company, Inc.,Andrews Mill,60 N. L. It. B. 13952 SeeMatter of Mill B,Inc.,40 N.L. R B. 346;Matter of E. I. du Pont de NemoursandCo, 64 N.L It. B. 15173The Field Examiner reported the IAM submitted 48 authorization cards bearing thenames of 48 employees listed on the Company's pay roll during October 1945. There areapproximately 117 employees in the appropriate unit.4The guards are not militarized."The record shows that working foremen and leadmen do not have supervisory author-ity within the Boatd's customary definition thereof. ALTEC LANSING CORPORATION317DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is her_^b;,-DrREurnn that, as part of the investigation to ascertain representa-tives for the, purposes of collective bargaining with Altec LansingCorporation, Hollywood, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Twenty-first Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to'the date of the election, todeterminewhether they desire to be represented by International Asso-ciation of Machinists, in behalf of Lodge 311, or by theInternationalSound Technicians, Local 695, of the International Alliance of Theatri-cal StageEmployees and Moving Picture Machine Operators of theUnited States and Canada (AFL), for thepurposes of collective bar-gaining,or by neither.